This case is appealed from the district court of Tulsa county, and defendant in error moves the court to dismiss the appeal upon the ground that she had no notice of time and place case-made would be presented to the trial judge for settlement and signature. On the 13th day of April, 1925, notice was served on counsel for defendant in error that on the 20th day of April, 1925, plaintiffs in error would present case-made to the trial judge for signature and settlement. Case-made was not presented on this day, but was presented on the 8th day of May, 1925 without any further notice, and was settled and signed on this day.
Case-made not having been presented on April 20, 1925, and no further notice having been given or waived, the signing and settling of the same on May 8, 1925, is a nullity and confers upon this court no jurisdiction to review the case on appeal. Baker  Lockwood Mfg. Co. v. Voorhees et al., 63 Okla. 283,165 P. 125.
The appeal is dismissed.